FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 06-50546
                 Plaintiff-Appellee,
                v.                               D.C. No.
                                              CR-02-00854-JFW
JOSEPH CASERES,
                                                 OPINION
             Defendant-Appellant.
                                         
        Appeal from the United States District Court
           for the Central District of California
         John F. Walter, District Judge, Presiding

                 Argued and Submitted
          November 5, 2007—Pasadena, California

                       Filed July 21, 2008

      Before: Myron H. Bright,* Harry Pregerson, and
          Kim McLane Wardlaw, Circuit Judges.

                  Opinion by Judge Pregerson




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                               9169
9174               UNITED STATES v. CASERES
                         COUNSEL

Sean Kennedy, Federal Public Defender; Jonathan D. Libby,
Deputy Federal Public Defender, Los Angeles, California, for
the defendant-appellant.

George S. Cardona, United States Attorney; Thomas P.
O’Brien, Assistant United States Attorney, Chief, Criminal
Division; Shawn J. Nelson, Special Assistant United States
Attorney, Los Angeles, California, for the plaintiff-appellee.


                          OPINION

PREGERSON, Circuit Judge:

   Joseph Caseres (“Caseres”) appeals the district court’s
denial of his motion to suppress evidence that was discovered
during a warrantless search of his car. After the district court
denied the motion to suppress, Caseres entered a conditional
guilty plea to a violation of 18 U.S.C. § 922(g)(1), which pro-
hibits felons from possessing ammunition. We reverse the dis-
trict court’s denial of the motion to suppress, and we remand
for further proceedings.

                       JURISDICTION

  The district court had jurisdiction under 18 U.S.C. § 3231.
This Court has jurisdiction under 18 U.S.C. § 3742(a) and 28
U.S.C. § 1291.

                 STANDARD OF REVIEW

   We review de novo the district court’s ruling denial of a
motion to suppress as to questions of law and mixed questions
of law and fact. United States v. Smith, 389 F.3d 944, 950 (9th
Cir. 2004) (per curiam), cert. denied, 544 U.S. 956 (2005).
Factual findings are reviewed for clear error. Id.
                  UNITED STATES v. CASERES               9175
    FACTUAL AND PROCEDURAL BACKGROUND

   On August 5, 2005, Lieutenant Roger Murphy (“Lt. Mur-
phy”) was patrolling the City of Los Angeles in an unmarked
police car. He was accompanied by a ride-along passenger,
Erica Czpull (“Czpull”). Around 9:45 p.m., Lt. Murphy
observed Caseres driving on Second Street. Lt. Murphy noted
that Caseres turned from westbound Second Street to north-
bound Mesa Street without signaling, which Lt. Murphy
believed to be a violation of California Vehicle Code § 22108.
He also noted that Caseres’s front passenger compartment
windows appeared to be tinted in violation of California Vehi-
cle Code § 26708(a)(1).

   Lt. Murphy followed Caseres’s car. He requested a warrant
check from dispatch. While Lt. Murphy waited for the results,
Caseres turned down a number of side streets and Lt. Murphy
lost sight of his car. Then, as Lt. Murphy was driving west-
bound on O’Farrell Street, he passed Caseres heading east-
bound on the same street. Caseres claims that he did not
recognize Lt. Murphy’s unmarked patrol car as a police vehi-
cle when it drove past him, heading in the opposite direction.
At no time did Lt. Murphy activate his emergency flashing
lights or sirens. He gave no indication to Caseres that he
wanted to effectuate a traffic stop.

  Caseres parked his car in front of 443 O’Farrell Street, two
houses away from his residence at 455 O’Farrell Street.
Caseres immediately exited his car and walked quickly
toward his home. Lt. Murphy then made a three-point turn on
O’Farrell Street and pulled his unmarked patrol car behind
Caseres’s unoccupied car.

   Lt. Murphy caught up with Caseres on a residential front
lawn. He was wearing a police uniform and identified himself
as a police officer. He ordered Caseres to stop. Caseres con-
tinued to move toward his residence, telling Lt. Murphy,
“Fuck you, I’m home.” Lt. Murphy called for back-up assis-
9176               UNITED STATES v. CASERES
tance and “moved quickly to close the distance between
[Caseres] and [himself].”

   When he reached Caseres again, Lt. Murphy spoke with
him, trying to “buy time” until the back-up police officers
arrived. According to Lt. Murphy, Caseres threatened him,
saying, “I’m gonna kick your fuckin ass.” Lt. Murphy then
told Caseres that he was placing him under arrest. Caseres
shook his fists at Lt. Murphy, who attempted to spray Caseres
with mace. Caseres turned and ran. Lt. Murphy pursued him
on foot.

   Caseres ran west on O’Farrell Street, entered the alley east
of Pacific Avenue, and then ran south. When he reached Santa
Cruz Street, Caseres ran east and entered the alley west of
Mesa Street. He ran south and entered the alley south of Santa
Cruz Street. Then, he ran back westward. Caseres finally sur-
rendered from exhaustion in an alley north of Santa Cruz
Street. Lt. Murphy arrested him at that location for violations
of California Penal Code § 69 (Threatening a Police Officer)
and California Penal Code § 148 (Resisting or Delaying a
Police Officer). Caseres was never cited for any violation of
the California Vehicle Code.

   After arresting Caseres, Lt. Murphy returned to Caseres’s
car, which was parked a block and a half away from the loca-
tion where Caseres had been apprehended and arrested. The
police officers, who had responded to Lt. Murphy’s call for
assistance, had arrived at the scene. Lt. Murphy ordered the
police officers to search the passenger compartment of
Caseres’s car, despite not having probable cause to believe the
search would uncover evidence of a crime. According to the
district court, the search was not ordered until “well after”
Caseres had been taken into custody.

  As a result of the search, the police officers seized a gun
and thirteen rounds of ammunition, which were found under-
neath the driver’s seat of Caseres’s car. Because Caseres had
                      UNITED STATES v. CASERES                     9177
been previously convicted of a felony, he was charged with
violating 18 U.S.C. § 922(g)(1), which prohibits felons from
possessing ammunition.1

   Caseres filed a motion to suppress the gun and the ammuni-
tion as the fruit of an unconstitutional search. After an eviden-
tiary hearing, the district court denied Caseres’s motion to
suppress, holding that the search was constitutional as a
search incident to a valid arrest and, alternatively, as an inven-
tory search.

   On June 19, 2006, Caseres entered a conditional guilty
plea, pursuant to a written agreement, in which he expressly
reserved the right to appeal the adverse ruling on his motion
to suppress. Caseres was sentenced to thirty months imprison-
ment, three years supervised release, and a special assessment
of $100. Caseres is currently in custody serving the sentence
imposed in this case. His projected release date is October 21,
2008.

                           DISCUSSION

   We must decide whether Lt. Murphy had a reasonable basis
to detain Caseres, and whether the warrantless search of the
passenger compartment of Caseres’s car was constitutional as
a search incident to a valid arrest, an inventory search, or a
parole search.

I.       CASERES’S DETENTION WAS LAWFUL

  Caseres argues that the gun and ammunition must be sup-
pressed because they were obtained as a result of an unlawful
     1
    The government did not charge Caseres with being a felon in posses-
sion of a firearm, under 18 U.S.C. § 922(g)(1), because of the difficulty
in proving that the recovered Lorcin 9mm gun had traveled through inter-
state commerce. Lorcin firearms are apparently manufactured in Southern
California.
9178                  UNITED STATES v. CASERES
detention. “The Fourth Amendment allows government offi-
cials to conduct an investigatory stop of a vehicle only upon
a showing of reasonable suspicion: a particularized and objec-
tive basis for suspecting the particular person stopped of crim-
inal activity.” United States v. Thomas, 211 F.3d 1186, 1189
(9th Cir. 2000) (internal quotation omitted). The government
maintains that the detention was justified based upon three
grounds: (1) Caseres did not signal before making a right turn,
(2) Caseres’s front windows appeared to be tinted, and (3)
Caseres threatened Lt. Murphy. The district court upheld the
detention based on Caseres’s failure to signal his right turn.
   We are skeptical that either of the government’s first two
grounds could justify a detention in this case. Under Califor-
nia law, a driver is required to signal a right turn only “in the
event any other vehicle may be affected by the movement.”
Cal. Veh. Code § 22107 (emphasis added); see also People v.
Cartwright, 85 Cal. Rptr. 2d 788, 791 n.6 (Cal. App. 1999),
abrogated by People v. Lamont, 23 Cal. Rptr. 3d 26 (Cal.
App. 2004).
   Here, there is insufficient evidence in the record to find that
any other vehicles would have been affected by Caseres’s
turn, so the district court likely erred in holding that Caseres
could be detained based solely on his failure to signal.
   Similarly, even if Lt. Murphy had noticed that Caseres’s
windows were tinted, he would have had no way of knowing
that the tint was not factory-installed, legally tinted safety
glass. See People v. Butler, 248 Cal. Rptr. 887, 890 (Cal. App.
1998) (“We disagree with the People’s suggestion that seeing
someone lawfully driving with tinted glass raises a reasonable
suspicion of illegality such that a reasonable inquiry is justi-
fied. Without additional articulable facts suggesting that the
tinted glass is illegal, the detention rests upon the type of
speculation which may not properly support an investigative
stop.”).2 Therefore, neither Casere’s failure to signal nor the
tint on his windows appears to justify a traffic stop.
  2
    Not only was Lt. Murphy’s suspicion without the objective basis we
require, it was also incorrect. Expert testimony at the suppression hearing
revealed that Caseres’s front windows were not, in fact, illegally tinted.
                       UNITED STATES v. CASERES                       9179
   Here, however, Caseres was not actually “detained” until
after he threatened to physically assault Lt. Murphy.3

   [1] A Fourth Amendment seizure occurs only when an offi-
cer intentionally applies physical restraint of a suspect, Cali-
fornia v. Hodari D., 499 U.S. 621, 624 (1991), or initiates a
show of authority to which a reasonable innocent person
would feel compelled to submit, and to which the suspect
does submit for reasons that are solely related to the official
show of authority, Florida v. Bostick, 501 U.S. 429, 436-37
(1991).

   [2] Here, the government concedes that Lt. Murphy initi-
ated a show of authority, to which a reasonable person would
feel compelled to submit, when he confronted Caseres on the
residential lawn, ordered him to stop, and began to question
him. This detention, if successful, would likely have been
unconstitutional because Lt. Murphy did not have a reason-
able basis for stopping Caseres for any traffic violation. None-
theless, the record indicates that Caseres did not in fact submit
to Lt. Murphy’s authority at that time. Instead, Caseres con-
tinued to walk toward his home and then threatened to fight
Lt. Murphy, saying “I’m gonna kick your fuckin ass.” It was
not until Caseres threatened to fight Lt. Murphy, which in and
of itself provided a valid basis for arrest under California
Penal Code § 69,4 that Lt. Murphy attempted to arrest
Caseres. Thus, we conclude that the crime committed in Lt.
Murphy’s presence — namely, Threatening a Police Officer,
California Penal Code § 69 — served as a valid basis for the
subsequent arrest of Caseres.
   3
     The district court did not justify the detention on this basis, relying
instead on the purported turn signal violation as the basis for Caseres’s
detention.
   4
     The district court specifically found that probable cause existed to
arrest Caseres for a violation of Cal. Penal Code § 69, Threatening a
Police Officer.
9180               UNITED STATES v. CASERES
II. THE SEARCH OF CASERES’S CAR WAS
UNLAWFUL

  We must next determine whether the search of the passen-
ger compartment of Caseres’s car was constitutional.

  [3] The Fourth Amendment guarantees the right of citizens
to be free from unreasonable governmental searches. U.S.
Const. amend. IV; see also Terry v. Ohio, 392 U.S. 1, 9
(1968). “[S]ubject only to a few specifically established and
well-delineated exceptions,” a search is presumed to be unrea-
sonable under the Fourth Amendment if it is not supported by
probable cause and conducted pursuant to a valid search war-
rant. Katz v. United States, 389 U.S. 347, 357 (1967).
Although automobiles, due to their inherent mobility, can fre-
quently be searched without a warrant, the search must be
supported by probable cause unless some other Fourth
Amendment exception applies. See Chambers v. Maroney,
399 U.S. 42, 51 (1970).

   In this case, the police officers searched Caseres’s vehicle
without probable cause. The district court held that the vehicle
search was a valid search incident to arrest under New York
v. Belton, 453 U.S. 454 (1981), Thornton v. United States,
541 U.S. 615 (2004), and United States v. Robinson, 414 U.S.
218 (1973), and, alternatively, that the police could have con-
ducted an inventory search of the vehicle. On appeal, the gov-
ernment also argues that the search of Caseres’s car was a
valid parole search.

  A.   SEARCH INCIDENT TO ARREST

   [4] The district court improperly held that the search of
Caseres’s car was constitutionally permissible as a search
incident to arrest. The record clearly indicates that the search
of the car was conducted a substantial time after Caseres had
been arrested and handcuffed at a location a full block and a
half away from the car. For these reasons, we conclude that
                        UNITED STATES v. CASERES                           9181
the search of Caseres’s car was characterized by neither the
spatial nor the temporal proximity to the place and time of the
arrest required to constitute a valid search incident to arrest.

   Searches incident to arrest are exempted from the warrant
and probable cause requirements of the Fourth Amendment.
Robinson, 414 U.S. at 235. Such searches are justified as a
means to find weapons the arrestee might use or evidence the
arrestee might conceal or destroy. Chimel v. California, 395
U.S. 752, 762-63 (1969) (striking down the search of an
arrestee’s entire house as beyond the scope of a search inci-
dent to arrest). Accordingly, the permissible scope of a search
incident to arrest is limited to the area within the arrestee’s
immediate control — “the area into which an arrestee might
reach in order to grab a weapon or evidentiary ite[m].” Id. at
763.

   In New York v. Belton, the Supreme Court attempted to set
forth a “workable rule” for arrests of vehicle occupants. 453
U.S. at 460. The Court held that, because the vehicle’s entire
passenger compartment is “in fact generally, even if not inevi-
tably,” within the arrestee’s immediate control, a search of the
entire passenger compartment is justified in all such cases. Id.5
  5
    Caseres urges us to reexamine the Supreme Court’s holding in Belton
in light of its policy implications. Belton has been sharply criticized. See,
e.g., Thorton, 541 U.S. at 624 (O’Connor, J., concurring in part) (noting
that “lower court decisions seem now to treat the ability to search a vehi-
cle incident to the arrest of a recent occupant as a police entitlement rather
than as an exception justified by the twin rationales of Chimel . . . . That
erosion is a direct consequence of Belton’s shaky foundation.”); id. at 625
(Scalia, J., concurring) (expressing dissatisfaction with the majority’s
opinion, which “stretches [the Belton doctrine] beyond its breaking
point”); Belton, 453 U.S. at 463-64 (Brennan, J., dissenting, joined by
Marshall, J.) (fearing that Belton “may signal a wholesale retreat from our
carefully developed search-incident-to-arrest analysis” by “formulating an
arbitrary ‘bright-line’ rule . . . that fails to reflect Chimel’s underlying pol-
icy justifications”); United States v. McLaughlin, 170 F.3d 889, 894 (9th
Cir. 1999) (Trott, J., concurring) (“[I]n our search for clarity, we have now
9182                   UNITED STATES v. CASERES
However, if the defendant was not arrested while still inside
the vehicle, then he must be a “recent occupant” of the vehicle
for a search of the vehicle incident to his arrest to be constitu-
tional. Thornton, 541 U.S. 615.

   Issues of spatial proximity are important to determining
whether the arrestee can be considered a “recent occupant” of
the vehicle. In Thornton, the case was clear. The arrestee was
standing next to the vehicle when arrested, and he conceded
that he was in “close proximity, both temporally and spatial-
ly” to the vehicle when approached by police. 541 U.S. at 622
n.2. Given these facts, the Thornton Court expressly declined
to decide whether the arrestee must be within “reaching dis-
tance of the vehicle,” id., but acknowledged that “an
arrestee’s status as a ‘recent occupant’ may turn on his tempo-
ral or spatial relationship to the car at the time of arrest and
search,” id. at 622. Since Thornton, federal and state courts
have been sharply divided over what distance constitutes suf-
ficient spatial proximity between the arrestee and the vehicle
for the arrestee to be considered a recent occupant, thereby
making the vehicular search incident to arrest constitutional.6

abandoned our constitutional moorings and floated to a place where the
law approves of purely exploratory searches of vehicles during which offi-
cers with no definite objective or reason for the search are allowed to rum-
mage around in a car to see what they might find.”). Although we agree
that the effect of Belton is broader than its stated rationale, we are bound
by Supreme Court precedent, see Agostini v. Felton, 521 U.S. 203, 237
(1997), and thus are compelled to adhere to Belton. The Supreme Court
has recently granted certiorari in Arizona v. Gant, 162 P.3d 640 (Ariz.
2007), cert. granted, 128 S. Ct. 1443 (Feb. 25, 2008 (No. 07-542), and
may choose to reconsider Belton’s rationale. Because we find the search
unconstitutional even under Belton and Thornton, we do not believe the
Court’s decision in Gant would affect the outcome of this case.
   6
     Compare United States v. Green, 324 F.3d 375 (5th Cir. 2003) (declin-
ing to apply Belton where arrestee was 6 to 10 feet from vehicle), and
United States v. Edwards, 242 F.3d 928 (10th Cir. 2001) (declining to
apply Belton where arrestee was 100 to 150 feet from vehicle), and United
States v. Strahan, 984 F.2d 155 (6th Cir. 1993) (declining to apply Belton
                      UNITED STATES v. CASERES                       9183
   In this case, the district court decided that Caseres was a
“recent occupant” of his vehicle under Thornton after con-
cluding that the factual circumstances in this case were “al-
most identical” to those in United States v. Osife, 398 F.3d
1143 (9th Cir. 2005), in which this court upheld a vehicular
search incident to arrest where the arrestee was reentering the
vehicle at the time of his arrest. The district court found Osife
controlling and thus concluded that the search of Caseres’s
car was a valid search incident to arrest because Caseres was
a recent occupant of the vehicle.

   This was error. The facts of this case are markedly different
from those in Osife. In Osife, the arrestee “was still standing
next to the open door of his truck” when police arrested him.
398 F.3d at 1144. Because the arrestee did not contest this
finding, the Osife panel refrained from “decid[ing] how far
away from the vehicle the suspect can move before he ceases

where arrestee was roughly 30 feet from vehicle), and United States v.
Fafowora, 865 F.2d 360, 361 (D.C. Cir. 1989) (declining to apply Belton
where arrestee was roughly “one car length away” from vehicle), and
State v. Dean, 76 P.3d 429 (Ariz. 2003) (declining to apply Belton where
arrestee was inside attic of house and vehicle parked outside), and State
v. Robb, 605 N.W.2d 96 (Minn. 2000) (declining to apply Belton where
arrestee was standing by lake and vehicle parked in adjacent lot), and Fer-
ell v. State, 649 So. 2d 831, 833 (Miss. 1995) (declining to apply Belton
where arrestee was within reaching distance of vehicle but was hand-
cuffed), and State v. Rathbun, 101 P.3d 119 (Wash. Ct. App. 2004)
(declining to apply Belton where arrestee was standing next to vehicle
when approached and was 40 and 60 feet from vehicle when arrested),
with United States v. Riedesel, 987 F.2d 1383 (8th Cir. 1993) (applying
Belton where arrestee was a block from vehicle), United States v. Arango,
879 F.2d 1501 (7th Cir. 1989) (applying Belton where arrestee was one
block from vehicle), and Rainey v. Commonwealth, 197 S.W.3d 89 (Ky.
2006) (applying Belton where arrestee was 50 feet from vehicle), cert.
denied, 127 S. Ct. 1005 (2007), and Penman v. Commonwealth, 194
S.W.3d 237 (Ky. 2006) (applying Belton where arrestee was inside vehicle
when approached and one block from vehicle when arrested), and Black
v. State, 810 N.E.2d 713 (Ind. 2004) (applying Belton where arrestee was
inside mechanic shop and vehicle parked outside).
9184                  UNITED STATES v. CASERES
to be a ‘recent occupant.’ ” Id. at 1148, n.4. Unlike the
arrestee in Osife, Caseres was handcuffed and arrested a full
block and a half away from his car.

   Given the distance between Caseres and his car at the time
of the arrest, we hold that the search of his car was not a valid
search incident to arrest.7 While we recognize the importance
of providing consistent and workable rules to guide law
enforcement officers, we cannot grant the police an automatic
entitlement to search an arrestee’s vehicle regardless of its
distance from the place of the arrest. Permitting police to con-
duct broad investigative or rummaging searches following an
arrest, irrespective of the exigencies, effectively makes the
Fourth Amendment dead letter. Accordingly, we conclude
that Caseres’s arrest was not spatially related to the search of
his vehicle and therefore the search cannot be justified under
the search incident to arrest exception.

   This holding accords with the twin rationales for the search
incident to arrest exception: finding weapons and preserving
evidence. See Chimel, 395 U.S. at 762-63 (rationalizing the
search incident to arrest doctrine based on safety and preser-
vation of evidence grounds); Belton, 453 U.S. at 460 n.3
(emphasizing that the holding “in no way alters the funda-
mental principles established in the Chimel case regarding the
basic scope of searches incident to lawful custodial arrest” but
rather simply “determines the meaning of Chimel’s principles
in this particular and problematic [vehicular] context”).
  7
   The government asserts that Caseres should not be rewarded for fleeing
from Lt. Murphy by having the evidence recovered from his car deemed
inadmissible as a result. Although the concern may be valid, it is not
implicated in this case. Here, the attempted detention of Caseres did not
occur until after he had parked, exited his car, and was walking through
a yard to his residence — which was two houses down the street. As such,
Caseres was already a substantial distance from his vehicle when he fled.
Before arresting Caseres, Lt. Murphy remarked on his need to “move[ ]
quickly” to “close the distance” between him and Caseres after he had
parked his patrol car.
                       UNITED STATES v. CASERES                        9185
Caseres was the only person arrested. After surrendering him-
self to the police, he was handcuffed and taken into custody
a full block and a half from his car. Several armed police offi-
cers were present. Under the circumstances, there was no dan-
ger that Caseres could have used any weapons in the car or
could have destroyed any evidence inside the car, unless he
“possessed of the skill of Houdini and the strength of Hercu-
les.” Thornton, 541 U.S. at 626 (Scalia, J., concurring); see
also United States v. Vasey, 834 F.2d 782, 787 (9th Cir. 1987)
(“Chimel does not allow the officers to presume that an
arrestee is superhuman.”).8

   The search also falls outside of Belton’s bright-line rule
because the government failed to show that the search was
conducted contemporaneously with the arrest. Under Belton,
a search incident to arrest must also be “contemporaneous”
with the arrest, 453 U.S. at 457, because the “justifications
[for a search incident to arrest] are absent where a search is
remote in time . . . from the arrest,” Chimel, 395 U.S. at 764.

   [5] In the Ninth Circuit, we have required, at the very least,
that the search be “roughly contemporaneous with the arrest”
to be truly incidental to arrest. United States v. Smith, 389
  8
    Caseres maintains that the vehicular search incident to arrest was con-
stitutionally invalid because there was no reason to believe that evidence
might be found in the car that was relevant to the crimes for which Caseres
was arrested — violations of California Penal Code § 69 (Threatening a
Police Officer) and California Penal Code § 148 (Resisting or Delaying a
Police Officer). The Supreme Court recently granted certiorari to address
the question of whether law enforcement officers must demonstrate a need
to preserve evidence related to the crime of conviction to justify a warrant-
less vehicular search incident to arrest. See Arizona v. Gant, Sup. Ct. No.
07-542; see also Arizona v. Gant, 162 P.3d 640 (Ariz. 2007). As the law
stands now, Caseres’s argument is squarely foreclosed by this court’s
decision in Osife, in which we held that the validity of a vehicular search
incident to arrest does not depend upon whether evidence of a crime will
be found inside the vehicle. 398 F.3d at 1146-47.
9186               UNITED STATES v. CASERES
F.3d 944, 951 (9th Cir. 2004) (per curiam). Yet, admittedly,
our circuit’s jurisprudence fails to provide a clear rule for
when the temporal proximity between an arrest and a vehicu-
lar search incident to arrest is sufficient. We have sometimes
relied on the number of minutes that passed between the arrest
and the search. See United States v. Fleming, 677 F.2d 602
(7th Cir. 1982) (holding search that occurred within five min-
utes of arrest was contemporaneous with arrest), cited with
approval by United States v. Turner, 926 F.2d 883, 887-88
(9th Cir. 1991); United States v. Ramos-Oseguera, 120 F.3d
1028, 1036 (9th Cir. 1997) (holding search was not incident
to arrest where it occurred “after the car was moved, the
defendants were inside the police station, and the police
decided to have the car towed”), overruled on other grounds
by United States v. Nordby, 225 F.3d 1053, 1059 (9th Cir.
2000), overruled on other grounds by United States v. Buck-
land, 289 F.3d 558, 568 (9th Cir. 2002) (en banc); United
States v. Hudson, 100 F.3d 1409, 1413 (9th Cir. 1996) (hold-
ing three-minute delay satisfied contemporaneous require-
ment for a non-vehicular search incident to arrest). In other
cases, we have relied on a more impressionistic sense of the
flow of events that begins with the arrest and ends with the
search. See United States v. McLaughlin, 170 F.3d 889, 891
(9th Cir. 1999) (upholding search of car five minutes after
defendant taken away because it was part of a “continuous
series of events closely connected in time to the arrest”).
More recently, this court explained that the relevant focus is
“not strictly on the timing of the search but its relationship to
(and reasonableness in light of) the circumstances of the
arrest.” Smith, 389 F.3d at 951 (citing Hudson, 100 F.3d at
1419). Given our reliance on these shifting standards, we have
previously noted that “what is ‘contemporaneous’ is in eye of
the beholder . . . .” Id. at 954 (Wardlaw, J., concurring); see
also McLaughlin, 170 F.3d at 895 (Trott, J., concurring)
(“ ‘[W]ell, thirty minutes is too long, but five minutes is okay
and you can delay if you are filling out paperwork but not if
you are interrogating or transporting the defendant.’ So much
for bright lines.”).
                   UNITED STATES v. CASERES                9187
   On the record before us, we can easily conclude that the
search of Caseres’s car was not roughly contemporaneous
with his arrest. Contrary to the government’s repeated asser-
tion, Caseres’s car was not searched “shortly after” his arrest.
Instead, the chain of events that occurred between Caseres’s
arrest and the search of his car strongly supports the district
court’s conclusion that the search occurred “well after”
Caseres’s arrest.

   Caseres was taken into custody by Lt. Murphy after surren-
dering from exhaustion in an alley north of Santa Cruz Street.
He was immediately placed in handcuffs. After arresting
Caseres, Lt. Murphy questioned Caseres regarding his parole
status.

   While this was occurring, Officer Dan Robbins (“Officer
Robbins”) arrived at Caseres’s car, which was parked on
O’Farrell Street — a block and a half away from the arrest
point. Officer Robbins did not search Caseres’s car at this
time; instead, he got into Lt. Murphy’s patrol car, which con-
tained the ride-along passenger, Erica Czpull, and drove the
patrol car to the location where the arrest had occurred.

   Upon arrival at the arrest location, Officer Robbins got out
of the patrol car to meet Lt. Murphy. Czpull waited inside the
patrol car for some period of time. When Lt. Murphy returned
to the patrol car, he drove himself and Czpull back to the
location of Caseres’s car. Lt. Murphy met several police offi-
cers there, and only then did Lt. Murphy order the police offi-
cers to search Caseres’s car without probable cause.

   [6] It is unclear precisely how much time passed between
Caseres’s arrest and the search of Caseres’s car, during which
time the police traveled back and forth between the two loca-
tions, but the record certainly supports the district court’s
finding that the search did not begin until “well after
[Caseres] was placed under arrest.” The arrest and the search
were separated not only by substantial time, but also by a
9188                UNITED STATES v. CASERES
string of intervening events that signaled that the exigencies
of the situation had dissipated. The police took time to ques-
tion Caseres, to converse with one another, and to transport
themselves back and forth between the arrest site and the
vehicle’s location, all in the time between Caseres’s arrest and
the search of his car. We therefore conclude that the search of
Caseres’s car was too far removed in time from the arrest to
be considered as truly incidental to Caseres’s arrest.

  B.   INVENTORY SEARCH

   [7] The district court held, alternatively, that the search was
constitutional because it was a valid inventory search. We
reverse and hold that the police lacked the authority to
impound and conduct an inventory search of Caseres’s car —
which was lawfully parked on the street two houses away
from his residence — because doing so did not serve any
community caretaking purpose.

   Under California Vehicle Code § 22651(h)(1), the police
may impound a vehicle “[w]hen an officer arrests any person
driving or in control of a vehicle for an alleged offense” and
takes that person into custody. A lawfully impounded vehicle
may be searched for the purpose of determining its condition
and contents at the time of impounding. South Dakota v.
Opperman, 428 U.S. 364, 376 (1976). Anything observed in
the vehicle during the inventory search is admissible against
the defendant. Id. Such warrantless inventory searches of
vehicles are lawful only if conducted pursuant to standard
police procedures that are aimed at protecting the owner’s
property and at protecting the police from the owner charging
them with having stolen, lost, or damaged his property. Id. at
372-74. Additionally, a vehicle can be impounded under
§ 22651(h)(1) only if impoundment serves some “community
caretaking function.” See People v. Williams, 52 Cal. Rptr. 3d
162, 165-67 (2006) (holding that an inventory search of a
vehicle is unconstitutional where the vehicle was legally
parked on the street outside the arrestee’s residence).
                   UNITED STATES v. CASERES                9189
   [8] Whether an impoundment is warranted under the com-
munity caretaking doctrine depends on the location of the
vehicle and the police officers’s duty to prevent it from creat-
ing a hazard to other drivers or from being a target for vandal-
ism or theft. See United States v. Jensen, 425 F.3d 698, 706
(9th Cir. 2005) (“Once the arrest [is] made, the doctrine
allow[s] law enforcement officers to seize and remove any
vehicle which may impede traffic, threaten public safety, or
be subject to vandalism.”); Hallstrom v. City of Garden City,
991 F.2d 1473, 1477 n.4 (9th Cir. 1993) (holding that the
impoundment of an arrestee’s car from a private parking lot
“to protect the car from vandalism or theft” was reasonable
under the community caretaking doctrine).

   [9] There was no community caretaking rationale for the
impoundment of Caseres’s car. The car was legally parked at
the curb of a residential street two houses away from
Caseres’s home. The possibility that the vehicle would be
stolen, broken into, or vandalized was no greater than if the
police had not arrested Caseres as he returned home. The gov-
ernment has not presented any evidence that the car was
blocking a driveway or crosswalk, or that it posed a hazard or
impediment to other traffic. Accordingly, we conclude that
there was no lawful basis to impound the vehicle and there-
fore the subsequent inventory search was unconstitutional.

   Finally, the government notes that Caseres was driving on
a suspended license and cites People v. Benites, 11 Cal. Rptr.
2d 512 (Ct. App. 1992), for the proposition that impounding
an unlicensed driver’s car to prevent its continued unlawful
operation is itself a sufficient community caretaking function.
First, we doubt that Benites stands for such a proposition —
in that case, the vehicle was five miles from any town on “a
dark, lonely and isolated stretch of road” where it “could be
vandalized,” so other community caretaking factors applied.
Id. at 523; see also Miranda v. City of Cornelius, 429 F.3d
858, 866 (9th Cir. 2005) (noting that the rationale of
impounding vehicles merely to deter future illegal activity “is
9190               UNITED STATES v. CASERES
incompatible with the principles of the community caretaking
doctrine”). Moreover, even if preventing future unlawful
operation were a sufficient community caretaking function in
and of itself, it would obviously not apply to cases like this
one, where the unlicensed driver was taken into custody.
Here, unlike in Benites, there was no fear that Caseres “would
simply drive off once [the police officer] left.” 11 Cal. Rptr.
2d at 523.

   The government failed to establish a community caretaking
function for the impoundment of Caseres’s car. It therefore
failed to establish the constitutional reasonableness of the sei-
zure and subsequent inventory search.

  C.   PAROLE SEARCH

  Finally, we disagree with the government that the search of
Caseres’s car can be justified after the fact as a parole search.

   [10] Under California law, a subset of inmates who are eli-
gible for release on state parole “shall agree in writing to be
subject to search or seizure by a parole officer or other peace
officer at any time of the day or night, with or without a
search warrant and with or without cause.” Cal. Pen. Code
§ 3067(a).

   [11] The § 3067(a) search condition is limited in its appli-
cation, however. The search condition validates a search only
if the police had advance knowledge that the search condition
applied before they conducted the search. See, e.g., Samson v.
California, 547 U.S. 843, 856 n.5 (2006) (noting that “[u]nder
California precedent . . . an officer would not act reasonably
in conducting a suspicionless search absent knowledge that
the person stopped for the search is a parolee.”) (emphasis
added); Moreno v. Baca, 431 F.3d 633, 641 (9th Cir. 2005)
(“[P]olice officers cannot retroactively justify a suspicionless
search . . . on the basis of an after-the-fact discovery of . . .
a parole condition.”); Fitzgerald v. City of Los Angeles, 485
                   UNITED STATES v. CASERES                9191
F. Supp. 2d 1137, 1142 (C.D. Cal. 2007) (noting that “advance
knowledge of a parolee’s status is critical to the constitution-
ality of a suspicionless search of a parolee”); In re Jaime P.,
40 Cal. 4th 128, 139 (2006) (noting that, where the “arresting
officer had neither reasonable suspicion of criminal activity
nor advance knowledge of a search condition that might have
justified the search,” “[t]he totality of these circumstances
amounts to very little and does not justify the officer’s
search”) (emphasis added); People v. Sanders, 31 Cal. 4th
318, 332-33 (2003). Moreover, the § 3067(a) search condition
applies only to parolees whose offense “was committed on or
after January 1, 1997.” Cal. Pen. Code § 3067(c).

   [12] Here, the record provides an insufficient basis for us
to find that the search of Caseres’s car was constitutional as
a parole search. Although Lt. Murphy testified that he was
aware Caseres was on parole prior to ordering the search of
his vehicle, the government failed to establish that Lt. Murphy
knew when, and in what state, Caseres committed the crime
for which he was paroled. There is no evidence that Lt. Mur-
phy knew Caseres was a parolee of the State of California, to
whom § 3067(a) applied. Nor is there evidence that Lt. Mur-
phy knew whether Caseres’s prior offense had been commit-
ted prior to January 1, 1997. See Cal. Pen. Code § 3067(c).
Because the record does not establish that Lt. Murphy was
aware that Cal. Pen. Code § 3067 applied before he ordered
the search of Caseres’s car, the search is not justified by the
state’s interest in supervising probationers. See Fitzgerald,
485 F. Supp. 2d at 1142. We cannot, therefore, uphold the
search as a parole search.

                       CONCLUSION

   [13] Because the government has failed to demonstrate that
any exceptions to the probable cause requirement apply, we
hold that the search of Caseres’s car without probable cause
violated the Fourth Amendment. The evidence obtained as a
result of the unlawful search must therefore be suppressed.
9192              UNITED STATES v. CASERES
We reverse the district court’s denial of the motion to sup-
press and remand for further proceedings consistent with this
opinion.

  REVERSED and REMANDED.